Citation Nr: 1626670	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota


THE ISSUE

Whether the termination of death pension benefits based on excess income on December 1, 2012, was proper.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from April 1944 to March 1946.  He died in March 2010 and appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, in December 2013, which terminated VA death pension benefits based on excess income effective December 1, 2012.

The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The appellant's countable income exceeds the maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents beginning December 1, 2012.


CONCLUSION OF LAW

Termination of VA death pension benefits effective December 1, 2012, was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from a termination of pension benefits following receipt of information from the Social Security Administration showing payment of benefits from that agency.  Accordingly, it does not arise from a claim, and VA's duty to notify and assist is not applicable.  In any event, appropriate due process was provided in a January 2013 letter.  Additionally, she was notified in a separate January 2013 letter of how to claim medical expenses and special monthly pension, but she did not provide such information or evidence.  Ultimately, the appellant does not dispute the relevant income information, and simply notes that she needs VA pension benefits because she is disabled.  

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2015). 

Basic entitlement exists if, among other things, the surviving spouse's income is   not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2015).  The MAPR is published in Part I, Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December first and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2015).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income that has     been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under    38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income  of the surviving spouse and the Veteran's children in their custody.  38 C.F.R.           § 3.23(d)(5).  Such incomes are therefore included as countable income. 

The types of income and expenses that are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion            of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2015).  The types of expenses excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income. 

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during    the time period at issue, regardless of when they were incurred.  In addition,       they must be out-of-pocket expenses for which the surviving spouse received        no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be   applied to reduce countable income.  

Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse's benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

Income is counted toward the calendar year in which it is received.  See 38 C.F.R.  § 3.260(a) (2015).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d) (2015).  Thus, the appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on     an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273(a) (2015).  In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1) (2015).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2015).

VA terminated the appellant's death pension benefits, effective December 1, 2012, because her countable income exceeded the maximum amount allowed by law.  The appellant contends that she is entitled to death pension benefits because she had a bad fall in October 2010 and since then, has had anxiety, depression, impaired sleep, and loss of memory, and that she was unable to drive.  She asserts the benefits she receives from SSA are not enough to live with her present hardships, that she is unable to work, that she lives alone, and that she does not have any health insurance.  See statement received December 2013.  In a January 2014 VA Form 9, the appellant asserts that she is permanently disabled.  

The evidence demonstrates that the appellant is a surviving spouse with no dependents.  Records obtained from SSA reflect that the appellant began receiving monthly payments of $1,226 in October 2010, monthly payments of $1,247 in December 2012, and a retroactive payment of $2,452.00 in December 2012.  The evidence does not show any additional income or medical expenses, despite VA's invitation to appellant to submit evidence of such expenses.  

As of December 1, 2012, the MAPR as to death pension for a surviving spouse with no dependents was $8,359.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  The evidence reveals that the appellant's total income as of December 1, 2012, is $1,247 per month, which equates to $14,964 per year (without consideration of    the one-time retroactive payment), and that there are no reported medical expenses.  The appellant has not asserted that these figures are incorrect, or that VA has made any errors in calculation.  To the extent her statements regarding her health suggest a claim for special monthly pension, her income also exceeds the MAPR rate for a surviving spouse who is housebound ($10, 217) or in need of aid and attendance ($13,262).  See M21-1, Part I, Appendix B.  Thus, she does not meet the income requirements for death pension at the basic, housebound, or aid and attendance rate. 

While the Board sympathizes with the appellant's predicament, payment of non-service connected death pension requires that the appellant's countable income is less than the annual MAPR rate determined by law.  VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Here, the countable income was in excess of the applicable pension rate for death pension for a surviving spouse without dependents.  As such, the appellant's countable income exceeded applicable MAPR rates and termination of death benefits, effective December 1, 2012, was proper.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The termination of death pension benefits based on excess income on December 1, 2012, was proper.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


